Citation Nr: 9935507	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-16 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a temporomandibular 
joint disorder based on aggravation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel

INTRODUCTION

The appellant served on active duty from October 1988 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in August 1997, by 
the Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appellant appeared at a video-conference hearing held on 
October 27th, 1999, before the undersigned who was designated 
by the Chairman of the Board to conduct that hearing.


FINDING OF FACT

There is no competent evidence of record to establish that 
the appellant's preexisting malocclusion increased in 
severity as a result of her period of active duty or any 
incident therein.


CONCLUSION OF LAW

The appellant's claim for service connection for a 
temporomandibular joint disorder is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Well Grounded Claims

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Cambino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board notes that when an appellant presents a claim for 
VA benefits and provides sufficient support for the claim, VA 
has a duty to assist the appellant "in developing the facts 
pertinent to the claim."  38 U.S.C.A. § 5107(a); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82. 
(once a claimant submits a plausible claim, i.e., one which 
is meritorious on its own or capable of substantiation, the 
Secretary is obligated to assist in the developing of facts 
pertinent to the claim); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Furthermore, with chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  This rule does not mean that any manifestation 
of joint pain, any abnormality of heart action or heart 
sounds, any urinary symptoms, or any cough, etc., in service 
will permit service connection of arthritis, disease of the 
heart, nephritis, or pulmonary disease, etc., first shown as 
a clear-cut clinical entity, at some later date.  Id.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id. 
(emphasis added).  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id; see Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Furthermore, a preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 C.F.R. § 3.306

Upon careful consideration of the evidence of record in this 
case, the Board finds that the appellant has failed to submit 
evidence of a well grounded claim for service connection for 
a temporomandibular joint disorder based on aggravation 
during service.  As noted above, to meet the requirement of a 
well grounded claim such to allow for analysis of the merits 
of the claim for service connection, there must be medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown supra.

In this case, the record reflects that the appellant was 
diagnosed with a class II malocclusion, with mandibular 
retrognathia and midline discrepancy.  This disorder 
prevented her from properly masticating food.  The appellant 
does not claim that this disorder developed during service; 
rather she believes that it was aggravated, or made worse 
during service.  She underwent corrective surgery consisting 
of a bilateral sagittal split osteotomy in May 1991.  Review 
of the hospitalization report reveals that the surgery was 
considered to be successful and the appellant underwent a 
stable post-operative course.  The pre-operative and post-
operative diagnoses were the same:  Class II malocclusion 
with mandibular retrognathia.  No additional complaints or 
treatment were noted during service.  On service separation 
examination in June 1991, the history of the surgery was 
noted as "surgical correction of malocclusion."  There were 
no complaints, findings or manifestations of increased 
temporomandibular impairment.  

While the post-service evidence of record reflects a 
diagnosis of a temporomandibular joint disorder with locking 
of the condyles on VA examination in August 1997, there were 
no competent findings to relate that diagnosis to the 
appellant's pre-service condition which was surgically 
treated during service.  In fact, there is no additional 
competent evidence of record to establish that the preservice 
malocclusion disorder increased in severity during service.  
She clearly had problems masticating properly prior to the 
surgery.

In view of the above, and the lack of any additional 
competent evidence to the contrary, the Board finds that the 
appellant has not submitted evidence which is sufficient to 
meet the threshold pleading requirement of a well grounded 
claim.

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet. App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the presence and 
relationship between any current temporomandibular joint 
disorder and her service or any incident therein are found to 
be inherently incredible when viewed in the context of the 
total record.  While the appellant may be competent to offer 
evidence regarding symptoms, Savage v. Gober, 10 Vet. App. 
489 (1997), she is not competent to diagnose the presence of 
a current disability or to relate the presence of any current 
disability to any particular event or period of time, nor is 
she competent to comment on an increase in severity of a 
preexisting condition.  Such a relationship, which involves a 
medical diagnosis, must be identified by an appropriate 
medical expert.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

The Board has carefully considered the appellant's testimony 
and contentions with respect to her claim for service 
connection; however, through these statements alone, she 
cannot meet the burden imposed by section 5107(a) merely by 
presenting lay beliefs as to her current diagnosis and it's 
relationship to service because her current diagnosis and 
it's relationship to any causative factor or other 
disability, as noted above, is a medical conclusion and lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions of medical etiology or diagnosis cannot constitute 
evidence to render a claim well grounded under section 
5107(a).  Her allegations regarding experiencing problems 
with her jaw, in the absence of any supporting medical 
evidence, are not found to be sufficient to serve as the 
basis to well ground this claim.  The Board notes that she 
has testified that her jaw locks and she has jaw pain; 
however, the medical evidence of record is devoid of any 
mention of complications or any continuing treatment for her 
complaints since the surgery in service to the present time.  
See e.g. Chelte v. Brown, 10 Vet. App. 268 (1997).  (Where 
the United States Court of Appeals for Veterans Claims found 
that the veteran's statement that he was currently 
experiencing discomfort insufficient to well ground his claim 
for service connection for postoperative residuals of a left 
inguinal hernia.)  The Board also notes that, although the 
appellant has attributed headaches to the surgery, she is 
service connected for headaches described as migraines.

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claims where 
claims are not well grounded, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this case, the appellant has not put VA on notice 
of the existence of any additional evidence that, if 
submitted, could make her claim well grounded.  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a).  

At the video-conference hearing, the appellant's accredited 
representative expressed the intention to submit a statement 
from the appellant's dentist who "can substantiate the 
problems she is currently having."  Such documents was never 
submitted.  However, the appellant is reminded that, should 
she obtain competent evidence that shows an increase during 
service in the underlying pathology that necessitated the 
surgery, she may use it to request that her claim be 
reopened.





ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

